ITEM 77O (1) DREYFUS GROWTH AND INCOME FUND, INC. On August 3, 2010, Dreyfus Growth and Income Fund, Inc. ( the Fund) purchased $242,760 of Metlife - Cusip # 59156R108 (the  Common Stock ). The Common Stock was purchased from Deutsche Bank Securities, a member of the underwriting syndicate offering the Common Stock, for $42.00 a share, including $1.08 in underwriting discounts and commissions of $1.08 a share. BNY Capital Markets, LLC, an affiliate of the Funds investment adviser , was a member of the syndicate, but received no benefit in connection with the transaction. The following is a list of the syndicates primary members: BofA Merrill Lynch Credit Suisse Deutsche Bank Securities HSBC UBS Investment Bank Wells Fargo Securities Sanford C. Bernstein Macquarie Capital Sterne Agee BNP Paribas RBS Societe Generale Cowen and Company Daiwa Capital Markets Dowling & Partners Securities, LLC PNC Capital Markets LLC Scotia Capital UCI Capital Markets The Williams Capital Group, L.P. BNY Mellon Capital Markets, LLC COMMERZBANK Mitsubishi UFJ Securities Raymond James Santander Securities Loop Capital Markets Blaylock Robert Van, LLC Cabrera Capital Markets, LLC Guzman & Company Siebert Capital Markets Ramirex & Co., Inc. CastleOak Securities, LP MFR Securities, Inc. Toussaint Capital Partners, LLC Accompanying this statement are materials presented to the Board of Directors of Dreyfus Growth and Income Fund, Inc., which determined that the purchase had been effected in compliance with the Funds R ule 10f- 3 Procedures, at the Funds Board meeting held on December 14, 2010. ITEM 770 (2) DREYFUS GROWTH AND INCOME FUND, INC. On November 18, 2010, Dreyfus Growth and Income Fund, Inc. (the "Fund") purchased $29,280 of LPL Investment Holdings Inc. Cusip # 50213H100 (the "Common Stock"). The Common Stock was purchased from Goldman Sachs & Co., a member of the underwriting syndicate offering the Common Stock, for $30.00 a share, including underwriting discounts and commissions of $1.575 per share. BNY Capital Markets, LLC, an affiliate of the Fund's investment adviser, was a member of the syndicate, but received no benefit in connection with the transaction. The following is a list of the syndicate's primary members: Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. Incorporated J. P. Morgan Securities LLC Sanford C. Bernstein & Co., LLC Citigroup Global Markets Inc. USB Securities LLC William Blair & Company, L.L.C. Keefe, Bruyette & Woods, Inc. Lazard Capital Markets LLC Macquarie Capital (USA) Inc. Sandler O'Neill & Partners, L.P. Blaylock Robert Van, LLC BNY Mellon Capital Markets, LLC Accompanying this statement are materials presented to the Board of Directors of Dreyfus Growth and Income Fund, Inc., which determined that the purchase had been effected in compliance with the Fund's Rule 10f-3 Pr ocedures, at the Funds Board meeting held on March 1, 2011. ITEM 770 (3) DREYFUS GROWTH AND INCOME FUND, INC. On November 18, 2010, Dreyfus Growth and Income Fund, Inc. (the "Fund") purchased $365,640 of General Motors Company Cusip # 37045V100 (the "Common Stock"). The Common Stock was purchased from JP Morgan, a member of the underwriting syndicate offering the Common Stock, for $33.00 a share, including underwriting discounts and commissions of $0.2475 per share. BNY Capital Markets, LLC, an affiliate of the Fund's investment adviser, was a member of the syndicate, but received no benefit in connection with the transaction. The following is a list of the syndicate's primary members: Morgan Stanley & Co. Incorporated J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. Barclays Capital Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. RBC Capital Markets Corporation Banco Bradesco BBI S.A. CIBC World Markets Corp. Commerz Markets LLC BNY Mellon Capital Markets, LLC ICBC International Securities Limited Itau BBA USA Securities, Inc. Lloyds TSB Bank plc China International Capital Corporation Hong Kong Securities Limited Loop Capital Markets LLC The Williams Capital Group, L.P. Soleil Securities Corporation Scotia Capital (USA) Inc. Piper Jaffray & Co. SMBC Nikko Capital Markets Limited Sanford C. Bernstein & Co., LLC CastleOak Securities, L.P. C.L. King & Associates, Inc. FBR Capital Markets & Co. Gardner Rich, LLC Lebenthal & Co., LLC M.R. Beal & Company Muriel Siebert & Co., Inc. Samuel A. Ramirez & Company, Inc. Cabrera Capital Markets, LLC CF Global Trading LLC CRT Investment Banking LLC Accompanying this statement are materials presented to the Board of Directors of Dreyfus Growth and Income Fund, Inc., which determined that the purchase had been effected in compliance with the Fund's Rule 10f-3 Procedures, at the Fund’s Board meeting held on March 1, 2011. ITEM 770 (4) DREYFUS GROWTH AND INCOME FUND, INC. On November 18, 2010, Dreyfus Growth and Income Fund, Inc. (the "Fund") purchased $170,000 of General Motors Preferred Stock Cusip # 37045V209 (the "Preferred Stock"). The Preferred Stock was purchased from JP Morgan, a member of the underwriting syndicate offering the Preferred Stock, for $50.00 a share, including underwriting discounts and commissions of $1.375 per share. BNY Capital Markets, LLC, an affiliate of the Fund's investment adviser, was a member of the syndicate, but received no benefit in connection with the transaction. The following is a list of the syndicate's primary members: Morgan Stanley & Co. Incorporated J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. Barclays Capital Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. RBC Capital Markets Corporation Banco Bradesco BBI S.A. CIBC World Markets Corp. Commerz Markets LLC BNY Mellon Capital Markets, LLC ICBC International Securities Limited Itau BBA USA Securities, Inc. Lloyds TSB Bank plc China International Capital Corporation Hong Kong Securities Limited Loop Capital Markets LLC The Williams Capital Group, L.P. Soleil Securities Corporation Scotia Capital (USA) Inc. Piper Jaffray & Co. SMBC Nikko Capital Markets Limited Sanford C. Bernstein & Co., LLC CastleOak Securities, L.P. C.L. King & Associates, Inc. FBR Capital Markets & Co. Gardner Rich, LLC Lebenthal & Co., LLC M.R. Beal & Company Muriel Siebert & Co., Inc. Samuel A. Ramirez & Company, Inc. Cabrera Capital Markets, LLC CF Global Trading LLC CRT Investment Banking LLC Accompanying this statement are materials presented to the Board of Directors of Dreyfus Growth and Income Fund, Inc., which determined that the purchase had been effected in compliance with the Fund's Rule 10f- 3 Procedures, at the Funds, Inc.’s Board meeting held on March 1, 2011.
